                                        Case 2:18-cv-00835-WBS-EFB Document 27 Filed 04/15/20 Page 1 of 2


                               1 GRAHAMHOLLIS APC
                                 Graham S.P. Hollis (SBN 120577)
                               2 ghollis@grahamhollis.com
                                 Vilmarie Cordero (SBN 268860)
                               3 vcordero@grahamhollis.com
                                 Erik A. Dos Santos (SBN 309998)
                               4 edossantos@grahamhollis.com
                                 3555 Fifth Avenue, Suite 200
                               5 San Diego, California 92103
                                 Telephone: 619.692.0800
                               6 Facsimile: 619.692.0822

                               7 Attorneys for Plaintiff Joseph Osegueda and Aggrieved
                                 Employees
                               8
                                 Law Offices of
                               9 MATHENY SEARS LINKERT & JAIME, LLP
                                 Matthew C. Jaime (SBN 140340)
                              10 Robert W. Sweetin (SBN 297130)
                                 3638 American River Drive
                              11 Sacramento, CA 95864
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                                 Tel: (916) 978-3434
                              12 Fax: (916) 978-3430
   GRAHAMHOLLIS APC




                              13 Attorneys for Defendant Northern California InAlliance

                              14
                                                                  UNITED STATES DISTRICT COURT
                              15
                                                                 EASTERN DISTRICT OF CALIFORNIA
                              16

                              17 JOSEPH OSEGUEDA, individually and on                Case No.:   2:18-cv-00835-WBS-EFB
                                 behalf of all similarly situated and/or aggrieved
                              18 employees of Defendants in the State of             ORDER CONTINUING HEARING ON
                                 California,                                         PLAINTIFF’S MOTION FOR FINAL
                              19                                                     APPROVAL OF CLASS ACTION
                                                 Plaintiff,                          SETTLEMENT
                              20
                                         v.
                              21
                                 NORTHERN CALIFORNIA INALLIANCE;
                              22 and DOES 1 THROUGH 50, inclusive,

                              23                 Defendants.
                              24

                              25

                              26
                              27 ///

                              28 ///
                                                                                     1
                                        [PROPOSED] ORDER CONTINUING HEARING ON PLAINTIFF’S MOTION FOR FINAL
                                                       APPROVAL OF CLASS ACTION SETTLEMENT
                                       Case 2:18-cv-00835-WBS-EFB Document 27 Filed 04/15/20 Page 2 of 2


                               1        By stipulation of the parties, and good cause appearing, it is HEREBY ORDERED THAT:
                               2        1) Plaintiff shall file his motion for Final Approval of the Class Action Settlement and Petition
                               3           for Attorney’s Fees and Costs on or before June 29, 2020.
                               4        2) The hearing on Plaintiff’s Motion for Final Approval of the Class Action Settlement is
                               5           scheduled for July 27, 2020, at 1:30 p.m. in Courtroom 5.
                               6

                               7 IT IS SO ORDERED.

                               8 Dated: April 14, 2020

                               9
                              10

                              11
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12
   GRAHAMHOLLIS APC




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                                    2
                                       [PROPOSED] ORDER CONTINUING HEARING ON PLAINTIFF’S MOTION FOR FINAL
                                                      APPROVAL OF CLASS ACTION SETTLEMENT
